Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5 and 7-17 are pending. Claims 1 and 9 have been amended. All rejections are withdrawn in view of the amendment. As indicated below, claim 18 has been canceled by an Examiner’s Amendment.
Specification
The amendment filed on November 5, 2021 is entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Pyatt on February 3, 2022.

The application has been amended as follows: 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 recites “A retaining unit that is used while being assembled with or attached to a device having a movable element, the retaining unit comprising: a first member configured to be movable; a second member that is assembled with or attached to the movable element of the device; and a pressing element attached to the second member, and configured to press the first member to engage the first member with the second member, wherein the retaining unit is configured such that the first member can be detachably connected to the movable element of the device via the pressing element, connection of the first member with the movable element can be released when a force at a predetermined level or higher is applied in a movement direction of the first member, the first member being a columnar member with an axial direction thereof, the first member having a distal end portion at a distal end of the first member in the axial direction, a body portion, a proximal end in the axial direction, and an enlarged portion at the proximal end, wherein the enlarged portion is larger in diameter than the body portion, and wherein the body portion is larger in diameter than the distal end portion, the pressing element is incorporated such that only the enlarged portion of the first member is pressed by the pressing element, and the first member, the second member, and the pressing element constitute an assembly that can be handled as one unit when the assembly is assembled with or attached to the device.”

Wang (US 2012/0070525), Takao (US 8,029,267), and Kimura (US 2011/0311665) do not teach a first member with the three different diameters as recited. Such a structure is not found in any of the other previously cited art. While cylinder rod 62 in Fig. 4 of Miyazawa (US 5,232,718) does have such a structure, it is not in combination with a second member as recited. Further, The available prior art does not provide a rationale to modify a particular 
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726